Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Status of Claims
This action is in reply to the response received 12-16-2020. Claims 1, 3-7, 9, 10 12-16 and 18 were pending and had been examined. Claim 19 is new. Claims 1, 3-7, 9, 10 12-16, 18 and 19 are withdrawn from consideration as being directed to non-elected subject matter.
‘
Claim Rejection – MPEP §821.03, 37 CFR 1.142(b)
Applicant amended the independent claims and added one (19); however, the newly-amended and added claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

The independent claims of the newly amended/added claims recite:

1. (Currently Amended) A computer implemented method to determine a projected retirement income shortfall based on user data, and identify a distribution among a plurality of investments that reduces the projected retirement income shortfall. the method comprising:
causing a remote computer to display a first webpage based on 
receiving, by a processor of the retirement income selector computer over the network, a first selection of the selectable icon;
in response to the receiving of the first selection of the selectable icon, causing the remote computer to display a second webpage based on the second electronic form data, the second electronic form data displayed in a second first portion of the display screen of the remote computer or in a separate browser window or tab than the first an electronic expense worksheet form with a second plurality of fields configured to receive a second plurality of values, the first electronic form data and the second electronic form data simultaneously displayed when the second electronic form data is displayed in the second first portion of the display screen of the remote computer;
receiving, by the processor, a second selection of the first selectable button;
in response to the receiving of the second selection of the first selectable button, determining whether any of the first plurality of fields or the second plurality of fields includes a missing value;
when the missing value is identified, causing the remote computer to display a message to the user associated with the missing value and an input field associated with the missing value, the message instructing the user to input the missing value;
when the missing value is not identified, (i) storing, by the processor, the second plurality of values in [[a]]the non-transitory computer-readable medium of the retirement income selector computer, (ii) converting the second plurality of values into a single value, (hi) causing the remote computer to update one of the first plurality of fields of the first webpage based on the single value, (iv) causing the remote computer to stop displaying the second webpage, (v) computing the projected retirement income shortfall using the single value and the first plurality of values, (vi) causing the remote computer to display the projected retirement income shortfall;
after the second plurality of values is stored via the non-transitory computer-readable medium of the retirement income selector computer, causing the remote computer to display a third webpage based on third electronic form dat

generating a plurality of investment portfolios based on the another single value, each of the plurality of investment portfolios (i) having a unique asset allocation that corresponds to different retirement strategy preferences, and (ii)
causing the remote computer to display a fourth webpage including the another single value, the plurality of investment portfolios and the independent sub-range of each of the plurality of investment portfolios. and a second selectable button;
receiving, by the processor, a third selection of the second selectable button;
in response to the receiving of the third selection of the second selectable button, causing the remote computer to display a fifth webpage including a selected one investment portfolio from the plurality of investment portfolios and a third selectable button, the one investment portfolio defining the distribution among the plurality of investments to reduce the projected retirement income shortfall, the third selectable button configured to update the fifth webpage upon selection.

The original independent claims submitted 6-2-2009 recite:
1. A computer implemented method of determining a product purchase plan that includes at least one product that guarantees income, the method comprising:

accessing, by a computer, information indicating preferences regarding asset flexibility and guaranteed income;

and determining, by said computer, a product category allocation based on said information, wherein said product category allocation comprises at least one product category that guarantees income and at least one flexible asset category.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 1, 3-7, 9, 12-16, and 19 are withdrawn from 

This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached Monday through Friday, 5:30 AM to 2:00 PM, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3696